Appeal by employer and insurance carrier from an award of death benefits to the widow of a deceased employee. The sole question is whether the decedent’s death was caused by an accidental injury which arose out of and in the course of his employment. He died from a heart attack while engaged in his employment. It has been found that the attack was brought on by unusual efiort and activity. There is evidence to sustain this finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.